 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

TE CRC CR Ca CTT eee

United States Bankruptey Court for the:

2 EASTERN DISTRICT OF NEW YORK
‘Case NUMDET ff known} Chapter you are filing under:
| WW chapter 7

Di Chapter 44

CI Chapter 12

&1 Chapter 13 [] Check if this an
: amended filing

Voluntary Petition for Individuals Filing for Bankruptcy 12117

The bankruptcy forms use you and Debtor 1 to refer to a debtor fillng alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a cat,” the answer
would be yes if either debtor owns a car, When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 7 in

all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known), Answer

every question.

Gan Identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Your full name

Write the name thatisen Mohammed

yourgovernmentissued Firstname First name
picture identification (for

example, your driver's

Tecra or passport, widdle name nas ‘Maddie name
Bring your picture Hemal
identification to your Last name and Suffix (Sr., dr. WB Last name and Suffix (Sr., Je, fi, lif)

meeting with the trustee.

2. Ail other names you have
used in fhe last 8 years

Include your married or
maiden names.

3. Only the fast 4 digits of
your Social Security
number or federal XXX-XK-B324
Individual Taxpayer
identification number
(TIN)

Official Form 104 Voluntary Petition for individuals Filing for Bankruptcy page 1

 
 

 

 

Case 1-19-43102-ess

Debtor 1

4. Any business names and
Employer identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

5, Where yau live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

Mohammed Hemal

Doc1_ Filed 05/21/19

About Debtor 1;

H | have not used any business name or EINs.
Business name(s}

EIN

160-01 111 avenue
Jamaica, NY 11433
Number, Street, City, Stale & ZIP Code

Queens
County

If your mailing address fs different from the one

above, fill it in here. Note that the courl will send any
notices to you al this mailing address.

Number, P.O. Box, Street, City, State & ZIP Code

Check one:

M Over the last 180 days before filing this petition,
i have lived in this district longer than in any
other district.

([) {| have another reason,
Explain. (See 28 U.S.C. § 1408.)

Voluntary Petition for individuals Filing for Bankruptcy

Entered 05/21/19 16:40:29

Case nuwnber at known)

About Debtor 2 (Spouse Only in a Joint Case):

CJ] | have net used any business name or EANs.

Business name(s}

ENS

lf Debtor 2 lives at a different address:

Number, Street, City, State & ZIP Cade

Counly
If Debtor 2's mailing address is different from yours, fill it

in here. Note that the court will send any notices to this
mailing address.

Number, P.O. Box, Streel, City, State & ZIP Cade

Check one:

CO Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

O {have another reason.
Explain. (See 28 U.S.C. § 1408.)

page 2
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Deblor 1 Mohammed Hema! Case number pf kacwn)

 

: Tell the Court About Your Bankruptcy Case

 

7. The chapter of the Check one, (For a brief description of each, see Notice Required by 11 U.S.C. § 342(h) for individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the lop of page 1 and check ihe appropriate bex.
choosing to file under
M@ Chapter 7
C) Chapter 14
C] Chapter 12

{] Chapter 43

 

8. How you will pay the fee mf Iwill pay the entire fee when | file my petition, Please check with the clerk's office in your local court for more details
about haw you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. if your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

Cj I need to pay the fee in installments. If you choose this option, sign and attach the Application for individuats to Pay
The Filing Fee in lastaliments (Official Form 103A).

EF] Lrequest that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is nol required to, waive your fee, and may do so anly if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill aut
the Application fo Have the Chapter 7 Filing Fee Waived (Official Form 1038} and file it with your petition.

 

 

 

9. Have you filed for MNo
bankruptcy within the ‘
last & years? [I Yes.
District a a _ When Case number
District a When — Case number
District oo When Case number
10. Are any bankruptcy M@No
cases pending or being
filed by aspouse whois (] Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor vite eines tentnnine Relationship to you
District a When Case number, if known
Debtor oct vesvtuteeuttviiitt tw tue Relationship to you
District When — Gase number, if known
141. Do you rent your MNo Go to line 12.
residence? , .
C] Yes, Has your landlord obtained an eviction judgment against you?

aj No. Go fo line 12.

im Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
this bankruptcy petition.

Officiat Form 104 Voluntary Petition for Individuats Filing for Bankruptcy page 3
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

=

Debior 1 Mohammed Hemai Case number at known

 

B Report About Any Businesses You Own as a Sole Proprietor

 

12. Are youa sole proprietor
of any full- or part-time MENo. Go to Part 4,
business?

(1 Yes. Name and location of business

4 sole proprietorship is a

business you operate as Name of business, if any
an individual, and is neta

separate legai entily such

as a corporation,

partnership, or LLC.

if you have more than one
sole proprietorship, use a
separate sheet and attach
it fo this petition. Check the appropriate bex io describe your business,

Number, Street, City, State & ZIP Cade

 

Cl Heallh Care Business (as defined in 11 U.S.C. § 104(27A))

0 Single Asset Real Estate (as defined in 11 U.S.C. § 104(51B)}

0 Stockbroker (as defined in 17 U.S.C. § 101(53A))

‘a Cammogity Broker (as defined in 11 U.S.C. § 101(6)}

O None of the above

13. Are you filing under if you are filing under Chapter 11, fhe cour must knaw whether you are a small business debtor so that if can set appropriale
Chapter 14 of the deadlines. If you indicate thal you are a small business debtor, you must atiach your most recent balance sheet, staternent of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
you a small business in 11 U.S.C. 4116(1)(B).
debtor?
MNo | am aot filing under Chapter 11.

For a definition of smalt ‘
business debior, see 11 C) No. lam fing under Chapter 11, but |am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C, § 104(57D). Code

L] Yes. iam filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14. Doyouownorhaveany yo
property that poses or is
aHeged to pose a threat OD Yes.
of imminent and What is the hazard?
identifiable hazard to
public heaith or safety?
Or do you own any
property that needs If immediate attention is
immediate attention? needed, why is it needed?

For example, do you own

perishable goods, or

livestock that must be fed, Where is the property?
or a building that needs

urgent repairs? . snppeete age tay totctce peng eps aint eve
Number, Street, City, State & Zip Code

Offictal Ferm 101 Voluntary Petition for individuals Filing for Bankruptcy page 4
 

 

 

 

Case 1-19-43102-ess Doci1 Filed 05/21/19

Debior 1

Mohammed Hemal

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the folowing
choices. if you cannot do
80, you are not eligible te
file.

Hf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

Official Form 104

4] Explain Your Efforts to Recelve a Briefing About Credit Counseling

About Debtor 1:
You must check one:

Oo

| received a hriefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

[received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion,

Within 14 days afler you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

i certify that lasked for credit counseling
services from an approved agency, but was
unable te obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day ternporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankrupicy.

ff the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of ihe payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

lam not required to receive a briefing about
credit counseling because of:

Cl Incapacity.
{ have a mental iiness or a mental deficiency
that makes me incapabie of realizing or
making rational decisions about finances.

[] ‘Disability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to de so.

Ci} Active duty.
Fam currently on active mifitary duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a

Voluntary Petition for Individuals Filing for Bankruptcy

Entered 05/21/19 16:40:29

Case number ft énowa)

About Debtor 2 (Spouse Only In a Joint Case):
You must check one:

a

mation for waiver credit counseling with the court.

irecelved a briefing from an approved credit
counseling agency within the 480 days before | filed
this bankruptcy petition, and 1 received a certificate of
completion.

Allach a copy of the cerlificate and the payment plan, if
any, hat you developed with the agency.

lreceived a briefing from an approved credit
counseling agency within the 180 days before [ filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

certify that ! asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unabie to obtain a
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
fied for bankruptey.

H the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadiine is granted only for
cause and is limited to a maximum of 15 days.

iam not required to receive a briefing about credit
counseling because of:

[]_ Incapacity.
| have a mental iliness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

(] Disability.
My physical disability causes me to be unable to
participate in @ briefing in person, by phone, or
through the internet, even after i reasonably tried to
do so.

1 Active duty.
lam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver

of credit counseling with the court.

page 5

 
 

 

 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Deblor 1 Mohammed Hemai

Gase number af koewe

Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Bo you estimate that
after any exempt
property is excluded and
administrative expenses
are paid that funds will
be available for
distribution to unsecured
creditors?

18. How many Creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

Official Form 101

Ga, Are your debts primarily consumer debts? Consumer debls are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personai, farnily, or household purpose.”

{7 No. Go to line #6b.

M Yes, Go to line 17.

1Gb. Are your debts primarily business debts? Business debis are debts {hat you incurred to obtain
money fora business or investment or through the operation of the business or investment.

[J No. Go to fine 166.

1 Yes. Go to line 17.
160. State the type of debts you owe fhat are not consumer debts or business debts

Cl Ne. |! am not filing under Chapter 7. Go to Jine 18.

 

M yes. | am filing under Chapter 7. Do you estimate that afler any exempt property is excluded and administrative expenses
* are paid that funds will be available lo distribute {o unsecured creditors?
ME No
[] Yes
Mi 3.49 [J 1,000-5,000 [ 25,001-50,000
[1 50-99  5¢01-10,000 0 §0,001-100,000
LJ 100-199 C1 10,001-25,000 (J More than100,000
200-999
[7] $0 - $50,000 CO $4,000,004 - $10 mittion [1] $500,000,001 - $1 billion

C1] $50,001 - $100,000
WM $100,001 - $600,000
[4 $500,001 - $1 miltion

i] $0 - $50,000
FE) $50,001 - $100,000
Ml $100,001 - $500,000

C1 $500,004 - $1 milion

[J $16,000,001 - $50 miflion
[J $50,000,001 - $100 million
[3 $106,000,001 - $500 mitfion

[1] $4,000,004 - $t0 million

CT] $40,600,007 - $50 million
[7] $50,000,001 - $100 million
t] $100,000,001 - $500 millian

[7] $1,000,000,001 - $10 billion
[7] $10,000,000,001 - $50 bilfion
C1 More than $50 bilfion

[3 $500,000,001 - $1 bition

(4 $1,000,000,001 - $10 billion
[I $10,000,000,001 - $50 billion
[7 More than $50 bilion

| have examined this petition, and | dectare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. 1 understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and I did not pay or agree ta pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by #1 U.S.C. § 342(b).

[ request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

1 understand making a faise statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,

and 3571.

(obra d

Mohammed Hemi een

Signature of Debtor 1

Executed on

  

sal

“MM/DD/YYYY

‘Signature of Debtor 2.

Executed on

Voluntary Petition for individuals Fifing for Bankruptcy

page &
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debior 1 Mohammed Hemal Case number af knewn)

|, the attorney for the debtor(s) named ia this petition, declare that | have informed the debtor(s) about aligibilily to proceed
under Chapter 7, 11, 12, or #3 af tite 11, United States Code, and have explained the relief available under aach chapter
for which the person is eligible, | also certHy that 1 have delivered to the debtor{s) the notice required by 11 U.S.C. § 342(b}
and, in a case in which § 707{b)(4}{D) applies, certify that | have no knowledge afler an inquiry that the information in the

For your attorney, if you are
represented by one

if you are not represented by

an attorney, you do notneed — se filed wih the petition is incorrect.
to file this page. ¢ 4
Gn cassremnssr sisson .
Signature of Attorney for Debtor MM DD /YYYY

 

David Alishaev

Printed name

Alishaev Law Group
Fien name

400-75 Queens Bivd
Suite 203

Forest Hills, NY 11375

Number, Stael, ily, State & ZIP Cade
Contact phone ~— (718} 459-2030 Email address
1402486 New York NY

Bar number & Slate

 

 

Official Form 101 Voluntary Petition for Individuais Filing for Bankruptcy page 7

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

TU eee oe Um Teme CH

 

Debtor 1 Mohammed Hemal

/ First Name Middle Name Lag Name
Debtor 2

/ {Spouse if, fling) First Name Middle Nana {ast Name

“United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number
| Gt known) (CO) Check # this is an

amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 42/15

Be as complete and accurate as possible. If two married peopie are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete fhe information on this form. if you are filing amended schedules after you file
your orginal forms, you must fill out a new Summary and check the box at the top of this page.

 

 

Summarize Your Assets

Your assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)
la. Copy fine 55, Total real estate, from Schedule ANB... cscs cesscteetsscessseescterenstessesvancsecssstsirteventantarerersees $ 439,000.00
ib. Copy line 62, Total personal property, from Schedule AMB o.oo sccesecececevensnaceneetreespsceceeeseseysescnpeieeeauannenes $ 3,645.00
ie. Copy line 63, Total of al? property on Schedule AUB... .ccceccessssssssrserceereeressseserssessseesrsssercrpressscanesstisssentanvessareas 3 «442,645.00

Summarize Your Liabilities

Your tiabilities
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 108D)

 

2a. Copy the total you listed in Column A, Amount of claim, af the bottom of the fast page of Part 1 of Schedule D... $ 420,913.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form f06E/F)

3a, Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule EF cece $ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EVP... cee $ _ 56,040.00

Your total liabilities $ 476,953.00

Summarize Your Income and Expenses.
4, Sehedufe t Your Income (Official Form 1061)

Copy your combined monthly income from line 12 Of SCHRECUIC In. cccescseseseecsesacsesecsesscetacsesecacsesecasseesateacseaeae $ 3,594.31
5. Schedule J: Your Expenses (Official Form 106d

penses ( § 6,120.80

Copy your monthly expenses from line 22¢ of ScHE MUA Noe... cccccccccccccececceceaseescertensersensareeecaseneteatensnens
EZTEHEE Answer These Questions for Administrative and Statistical Records __

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
[} No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M Yes
¢. What kind of debt do you have?

Mm Your debts are primarily consumer debts. Consumer debts are those “incurred by an individuai primarily for a personal, farnily, or
household purpose.” 11 U.S.C. § 107(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of2

Software Copyrighl (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor 1 NMlohammed Hemal Case number (if known)
8. From the Statement of Your Current Monthly income: Copy your totat current monthly income from Official Form :

1224-1 Line 11: OR, Form 122B Line 11; OR, Form 422C-1 Line 44, if 4,555.44
§, Copy the following special categories of claims from Part 4, line 6 of Schedule EF:

Fotal claim
From Part 4 on Schedule E/F, copy the following:

 

 

 

 

9a, Domestic support obligations (Copy line Ga.) $ 0.00
Sb. Taxes and certain other debts you owe lhe government. (Copy tine Gb.) & 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy fine 6c.) § 0.00
9d. Student joans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) $ 0.00
9f. Debts fo pension or profit-sharing plans, and other similar debts. (Copy fine 6h.} +$ 0.00
Og. Total. Add lines 9a through 9f. 8 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

Software Copyright {c) 1996-2018 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

CRC CUCL ee DECC Una UL tn

     

Debtor 4 Mohammed Hemai
: First Nene Middta Name Last Name
Debtor 2

(Spouse, il Hing) First Name Mitldio Name Last Name

United States Bankruptcy Cour forthe: EASTERN DISTRICT OF NEW YORK

_Gase number £1] Check if this is an
i amended fiting

Official Form 106A/B
Schedule A/B: Property 42115

In each category, separately list and describe Items. List an asset only once, If an asset fits in more than one category, iist the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. if more space Is needed, attach a separate sheet to this form, On the top of any additional pages, write your name and case number if known),
Answer every question.

 

uae Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an interest In
1, Do you own or have any legal or equitable Interest In any residence, building, land, or similar property?

J No. Ge to Part 2.

ME ves. Where is the property?

 

11 What is the property? Check all that apply

 

16007 111TH AVENUE C1 Single-family home Do nal deduct secured claims or exemptions, Pul
Street address, if available, or other descriplion «vit busi th the amount of any secured claims on Schedule D:
[J Duplex or multi-unit building Creditors Who Have Claims Secured by Property,
oO Condominium or cooperative
(1 Manufactured or mobile home
. Current vaiue of the Current value of the
Jamaica NY 11433-0000 [J Land entire property? portion you awn?
Gily State ZiP Coda [3 Investment properly $439,000.00 $439,000.00
[J Timeshare
. Describe the nature of your ownership interest
Mother 1 2 FAMILY DWELLING isuch as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate), if known.
Ml debtor + only
QUE eS osu co C1 pebtor 2 only
Counly oO
Debtor + and Debtor 2 only go Check If this is community property
O At feast one of the cebtors and another (see instructions)

Other information you wish to add about this ifem, such as local
property identification number:

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that MUMBer Here... cscs | / $439,000.00

| Part 2: | Describe Your Vehicles ee

Do you own, lease, or have legai or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone eise drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

Official Farm 106A/3 Schedule A/B: Property page 1
Software Copyright (c) 1296-2018 Best Case, LLC - www.besicase.com Besl Case Bankruptcy
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor 1 Mohammed Hemai Case muimber (if known)

3. Cars, vans, trucks, {ractors, sport utility vehicles, motorcycles

 

[No
B Yes
3.4 Make: Nissan Whe has an inferest in the property? Chack ono Do not deduct secured claims or exemptions. Pul
the amount of any secured claims on Schedule D:
Mode: Murano MI peter 1 only Creditors Whe Have Claims Secured by Property.
Year: 2007 [J Debtor 2 only Current value of the Current vatue of the
Approximate mileage: 131000 (J Debtor 4 and Debtor 2 only entire property? portion you own?

Other information: [7] At least one of the debtors and another

7 Check If this is community property $1 1645.00 $1,645.00

(see instructions)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicies, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, molercycle accessories

 

MNo
CJ Yes
5 Add the dollar value of the portion you own for all of your entries from Part 2, Inetuding any entries for
pages you have attached for Part 2. Write that number here... sestetecteseeeuteaeas bebderecereesennesbersneaveasersneeeset® | $1,645.00

 

Describe Your Personal and Household Hems

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

[] No
WM Yes. Describe...

 

Sofa, Table, Beds, Dressers, Lamps, Chairs,Rug co. $600.00.

‘Pots, Pans, Dishes, Microwave : seve ~ we oe | ~ me - "$300.00

7, Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games

CI No
Mi Yes. Describe....,

 

8. Collectibles of value
Exampies: Antiques and figurines; paintings, prints, or other artwork; bocks, pictures, or other art objects; stamp, coin, or baseball card callections;

other collections, memorabilia, collectibles

M No
[I Yes. Describe...

3. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poof tables, golf clubs, skis; canoes and kayaks; carpentry tools:

musical instruments
HE No
OO Yes. Describe...

Official Form 406A/B Schedule A/B: Property page 2

Software Copyright (c} 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy
 

 

 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor 1 = Mohammed Hemal Case number (if known)

10. Firearms
Examples: Pistols, rifies, shotguns, ammunition, and related equipment

M no
f] Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coals, designer wear, shoes, accessories

[I No
M Yes, Deseribe.....

Clothes and Shoes $500.00

12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

No
[| Yes. Describe...

13. Non-farm animals
Examples: Dogs, cats, birds, horses

No
(Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list
MNo
[] Yes. Give specific information...

16. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here wo cccessssccsssscsesssssersescesessecrressnasereesnsseseteneesssese : a $2,000.00

iia Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? , oO Current value of the
, portion you own?

Bo not deduct secured
claims or exemptions.

16, Cash
Examples: Money you have in your waliet, in your home, in a safe deposit box, and on hand when you file your petition

MNo
CDOS. cecccccccccesessccseeseenssussessessessesstcctasssns er siesassesisssetsseatearesesssassecssestaneaees

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.

MNo
Yes. Institution name:

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HNo
(3 Ves. institution of issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, Including an interest in an LLC, partnership, and
joint venture

Hino

Cl Yes. Give specific information about them..................
Name of entity: % of ownership:

20, Government and corporate bonds and other negotiabie and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

M No
EJ Yes. Give specific information about them

Official Form TO6A/B Schedule A/B: Property page 3

Software Copyright (c} +996-2018 Best Case, LLC - wow. bestcase.com Best Case Gankrupicy

 
 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor + Mohammed Hemal Case number if known)

Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k}, 403(b}, (hrift savings accounts, or ofher pansion or profit-sharing plans

MNo

( Yes. List each account separately.
Type of account: Institution name:

#2. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landiords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

MNo
CV YeS. cee institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

MNo
CO ves... Issuer name and description.

24, Interests in an education IRA, in an account in a quatified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), S29A(b), and 529(5)(1),

BNo
(J Yes........... Instilution name and description, Separately fite the records of any interests.41 U.S.C. § 521 fc):

25. Trusts, equitable or future interests in property (other than anything listed in tine 1), and rights or powers exercisable for your benefit
B No
(Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other inteliectuai property
Examples: internet domain names, websites, proceeds from royalties and ficensing agreements

Mi No
C1 Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples; Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

M no
C] Yes. Give specific information about them...

Current value of the
portion you own?

Do nol deduct secured
claims or exemptions.

Money or property owed to you?

28, Tax refunds owed to you
RB No
Cl Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29, Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settement, property settlement

MNo
C Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security

benefits; unpaid loans you made to someone else
Bno
C1 Yes. Give specific information..

31, Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

Mino

E] Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund

value:

Official Form 106A/B Schedule A/B: Property page 4

Saflware Copyright (c} 1996-2018 Best Case, LLC - www besicase.com Best Case Bankruptcy

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Bebtor 1 Mohammed Hemal Case number (if kaown)

 

32, Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a lie insurance policy, or are currently entilled {o receive properly because

someone has died.
MNo
CI Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, empfoyment disputes, insurance claims, or rights to sue

Mi No
{] Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
1] Yes. Describe each claim.........

35, Any financial assets you did not already list
M No
C1 Yes. Give specific information..

36. Add the doilar vatue of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write tinat number Here... eesescsecccnessteeceseseceseestesenesedsasendensnesecevenenstsnecevanseastatanscanansnaesenenneaneey i a. $0.00

 

 

Describe Any Business-Related Property You Own or Have an interest {n, List any real estate in Part 1.

37, Da you own or have any legal or equitable interest in any business-retated property?
Mi No. Go to Part &.
C1 Yes. Go to line 38,

iCuame Describe Any Farm- and Commercial Fishing-Related Properly You Own or Have an Interest In.
im if you own or have an interest in farmland, list 4 in Part 1.

46, De you own or have any fegal or equitabie interest in any farm- or commercial fishing-related property?

 

a No. Go to Part 7.
EF Yes, Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

M No
Cl Yes. Give specific information.........

 

54. Add the dollar value of all of your entries from Part 7. Write that number here 00.0.0... ceeseeseseseeeee

Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1896-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor 4 Mohammed Hemat Case number (if known)

Eat: List the Totals of Each Part of this Form

 

 

 

 

55. Part 1: Total real estate, We 2 ccc cs caearescarcenterseesneesseseerresonentseueescsestsrneenscenseseaes $439,000.00
56. Part 2: Total vehicles, tine § $1,645.00

57, Part 3: Total persona! and household items, fine 15 $2,000.00

58, Part 4: Total financial assets, line 36 $0.00

59. Part §: Total business-related property, tine 46 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 5G through 64... $3,645.00 Copy persanat property total $3,645.00
63. Total of aif property on Schedule A/B. Add line 55 + line 62 $442,645.00
Official Form 106A/B Schedule A/B: Property page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www.beslcase.com Best Case Bankruptcy
 

 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Fill in this information to identify your case:

 

Debtor 1 Mohammed Hemal
First Nome Middle Nanin Last Name

: Debtor 2
! (Spouse if, bilivg) First Name Middia Name Last Name

“United States Bankruptcy Caurt forthe: EASTERN DISTRICT OF NEW YORK

_Case number
_ Gt known) | C) Check if this és an

amended filing

Schedule C: The Property You Claim as Exempt 46

Be as complete and accurate as possible. I{ {wo married people are filing together, both are equally responsible for supplying correct information. Using
the praperty you listed an Schedule AfB: Property (Official Form 1GG6A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill oul and altach to this page as many copies of Parl 2: Addilional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you clalm an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
M You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § §22{b)(3)
[] You are claiming federal exemptions. 11 U.S.C, § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/8 that fists this property portion you own
Cony the value from Check only one box for each exemption.
Schedule AB
16001 171TH AVENUE Jamaica, NY $439,000.00 i” $170,825.00 NYCPLR § 5206
11433 Queens County vi te ae
Line from Schedule A/B: 1,4 [100% of fair market vatue, up to
any applicable statutory limit
2007 Nissan Murano 131600 miles $1,645.00 i $1,645.00 Debtor & Creditor Law §
Line from Schedule A/B: 3.1 coo Tree renee De a 282(1}
CT 100% of fair market value, up to
any applicable statutory fimit
Sofa, Table, Beds, Dressers, Lamps, $600.00 i $600.00 NYCPLR § 5205(a)(5)
Chairs, Rug ee . oe teectntneer seen
Line from Schedule A/B: 6.1 [] 100% of fair market value, up to
any applicable statutory limit
Pots, Pans, Dishes, Microwave $300.00 a $300.00 NYCPLR § 5205(a)(5}
Line from Schedule A/S: 6.2 oo ae rr rn een :
[100% of fair market value, up fo
any applicable statutory limit
Clock, TV, Cell $600.00 a $600.00 NYCPLR § 5205(a)(5)
Line from Schedule A/B: 7.1 ce cesaseresaeeesaveresasemieasieuenantemae eveteseeavaneaie fo eeeieies teenie tere ne wevietuceeveeeeeneeneeuiuieeeetieeees
O 100% of fair market value, up to
any applicable statutory fimit
Official Form 106C Scheduie C: The Property You Ciaim as Exempt page 1 of 2

Software Copyright (c) 1995-2018 Best Case, LLC - wow. besicase.com Best Case Bankruptcy

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

Debtor 1 Mohammed Hemal Case number (if known}
Brief description of the property and line on Current value of the Amount of the exempiion you clakn Specific laws that allow exemption
Schedule A/B that iists this property portion you own
Copy the valve from Check only one box for each exemption.
Sehedute AAT
Clothes and Shoes | $500,006 NYCPLR § 5205(a}(5)

Line from Schedule A/B 11.4
I] 400% of fair market value, up to
any applicable statutory limit

 

 

 

 

 

3. Are you claiming a homestead exemption of more than $160,3757
(Subject to adjustment on 4/01/19 and every 3 years after (hat for cases filed on or after ihe date of adjustment.)
[1] No
M Yes. Did you acquire the properly covered by the exemption within 1,215 days before you filed this case?
mw No
[} Yes
Official Form 1066 Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996-2018 Besl Case, LLC - www.besicase.com Best Case Bankruptcy

 
 

 

 

Case 1-19-43102-ess Doci1 Filed 05/21/19

Fill in this information to identify your case:

Entered 05/21/19 16:40:29

 

Debtor 4 Mohammed Hemal
First Namo Middie Name iit Name
! Debtor 2

Fist Name Middia Name Last Nanie

| (Spouse dt, filing)

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number
“(il knows)

Schedule D: Creditors Who Have Claims Secured by Property

C] Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible, Hf two married people are filing together, both are equally responsible for supplying correct information. 1f more space
is needed, copy the Additional Page, fill lt out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

nunaber (tf known),
1. Do any creditors have claims secured by your property?

1 No. Check this box and submit this form te the court with your other schedules. You have nothing else to repart on this form.

Mf Yes. Fil in all of the information below.
List Ail Secured Claims

2. List all secured claims. if a creditor has more than ane secured claim, list the creditor separately
for each claim. H more than one creditor has a particular claim, tist the other creditors in Part 2. As
much as possible, list the claims in aiphabetical order according to the creditor's name.

| Carrington Mortgage
: Services
Credilar's Name

Describe the property that secures the claim:
: FHA Real Estate Mortgage

Attn: Bankruptcy
Po Box 3730
Anaheim, CA 92806

Number, Street, Cily, State & Zip Code

"As of the date you file, the claim Is: Creek all that
apply.
QO Contingent
[7] Unliquidated
CF visputed

Who owes the debt? Check one. Nature of tien. Check all that apply.

m Debtor 1 only

[7] debtor 2 only

[J Debtor 1 and Debtor 2 only

Tl] At least one of the debtors and another

C1 check if this claim relates to a
community debt

car loan)

O Statutory lien (such as tax lien, mechanic's lien)
© Judgment lien from a lawsuit
CT Other (inctuding a right to offset)

Opened

9/20/16

Last Active
Bate debt wasincurred 10/12/18 Last 4 digits of account number 8776
'2.2 | Pennymac Loan Services

‘ Describe the property that secures the claim:
Creditor’s Name Descri

'FHA Real Estate Mortgage
Correspondence

Unit/Bankruptcy :
Po Box 514387

Los Angeles, CA 90051
Number, Street, City, State & Zip Code

' As of the date you file, the ciaim is: Check all that
apply.

Oo Contingent

CJ Untiquidated

I pisputed

Who owes the debt? Check one. Nature of tien. Check all that apply.

m Debtor 1 only

C1 debtor 2 only

[9 Debtor 1 and Debtor 2 only

(3 At least one of the debtors and another

car loan) .

| Statutory lien (such as tax lien, mechanic's lien}
Judgment en from a@ lawsuit

Official Form 106D
Software Copyright (c} 1896-2018 Besl Case, LLC - www.beslcase.com

Column A

Amount of claim
De not deduct the
value of collateral.

$0.00

{J An agreement you made (such as morigage or secured

$0.00

EC An agreement you made (such as mortgage or secured

Schedule D: Creditors Who Have Claims Secured by Property

Column 8

Value of collateral
that supports this
clalm

$0.00

30.00

Column C

Unsecured
portion
If any

$0.00

_ $0.00

page 1 of 2
Best Case Bankruptcy

 
 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor 1 Mohammed Hemal

Case number (ition)

First Name Middia Name Last Nome

[3 Check if this claim retates to a
community debi

Opened
10/15 Last
Active

Date debt was Incurred 9/24/16

CT other (including & sight to offset)

Last 4 digifs of account number 7517

 

 

(2.3 Quicken Loans Describe the property that secures the claim: $420,913.00 $0.00 $420,913.00
Credilors Name 'FHA Real Estate Mortgage
Attn: Bankruptcy As of the date you file, the claim Is: Cagek at thal |
1050 Woodward Avenue apply. y ' VERGE a Ina
Detroit, Mi 48226 1 Contingent
Number, Street, Cily, Slale & Zip Code 4 unliquidated
C] Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
BB peptor 1 only Clan agreement you made (such as morgage or secured
C7 debtor 2 only car loan)
£] Debtor 1 and Debtor 2 only | Statutory lien (such as tax lien, mechanic's lien)
(71 At least one of the debtors and another «= Judgment lien from a lawsuit
[ Check if this claim relates to a [3 otrer {including a right to offset}
community debt
Opened
10/18 Last
Active
Date debt was incurred 4/11/49 Last 4 digits of account number 2444
Add the dollar vaiue of your entries in Column A on this page. Write that number here: $420,941 3.00

If this Is the last page of your form, add the dollar value totals from all pages.
Write that number here:

$420,913.00 -

List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Officiat Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Soflware Copyright (c) 1995-2018 Best Case, LLC - www.bestcase.com Best Gase Bankruptcy
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

Fil in this information to Identify your case:

  

Debtor 1 Mohammed Hemai

: Firat Name Mitidle Nawia Les Name
[Debtor 2

: (Spouse df, filing) First Name Middle Namo Last Nani

| Uniled States Bankrupicy Court forthe: EASTERN DISTRICT OF NEW YORK

ase number :
(knewny : (] Check #f this is an

amended filing

    

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/45

Be as complete and accurate as possible, Use Part ¢ for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the offer party to
any executory contracts or unexpired leases that could result ina claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/8) and on
Schedute G: Executory Contracts and Unexpired Leases (Official Form 406G), Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured hy Property. if mare space Is needed, copy the Part you need, fit out, aumber the entries in the boxes on the
left. Atlach the Continuation Page to this page. Mf you have ao information to report in a Part, do not file that Part. On the top of any additional pages, write your
hame and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured clalms agains! you?

 

ME No. Go to Part 2.
1 yes,
List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims agalast you?

 

[J No. You have nothing to reporl in this part. Submit this form’ to the court with your olher schedules.

Mi ves,

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not fist claims already included in Part 1. If more
than one creditor holds a particular claim, dist the other creditors in Part 3.if you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

Part 2.
Total clalin
14.1 : Amex Last 4 digits of accountnumber 4413 $2,219.00
Nonpriority Creditor's Name oO
Correspondence/Bankruptcy Opened 06/02 Last Active
Po Box 981546 When was the debt incurred’? 4/19/19
El Paso, TX 79998
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
M bebtor 4 only C Contingent
C1 pebtor 2 only CI} Unliquidated
1 Debtor 1 and Debtor 2 only [ pisputed

Type of NONPRIORITY unsecured claim:
M Student loans

D Atleast one of the debtors and another

(J Check if this claim is fora community

debt a Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Wo C1) debts to pension or profit-sharing plans, and other similar debts
2 Yes WF other. Specity Credit Card ae
Official Form 706 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 13

Software Copyright {c} 1995-2018 Best Case, LLC - www_bestcase.com 505844 Best Case Bankruptcy
 

 

 

 

Debtor 1

4z

43

44

Official Form 106 E/F

Case 1-19-43102-ess

Mohammed Hemal

Bank Of America
Nonpriordy Creditors Narme
Attn: Bankruptcy
Po Box 982238

El Paso, TX 79998
Number Street Cily State Zip Code

Who incurred the debt? Check one,

- Debtor + only

C1 debtor 2 only

[I Debtor 1 and Debtor 2 anty

1 Atieast one of the debtors and another

Cl Check if this claim Is fora communily
debt
ts the claim subject to offset?

Bo
(J Yes

Capital One

Nonpriority Creditors Name

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130
Number Street City State Zip Cede
Who incurred the debt? Check one.

Mi pebtor 41 only

{7 Debtor 2 only

C1 bebtor 1 and Debtor 2 only

(J At least one of the debtors and another

CT Check if this ciaim is for a community
debt
Is the claim subject to offset?

EE No
1) ves

Capital One

“Nonpriority Creditor's Name |

Attn: Bankruptcy
Po Box 30285

Salt Lake City, UT 84130

Number Street Cily State Zip Code
Who incurred the debt? Check one.

Mt enter 1 only

CJ Debtor 2 only

C1 Debtor i and Debtor 2 only

1 At least one of the debtors and another

C1 Check if this claim is for a community
debt
is the claim subject to offset?

Mo
{Yes

Software Copyright (c) 1996-2018 Best Case, LLC - www-bestcase,com

Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Case number (i xnewn)

4996

Last 4 digits af account number

Opened 06/04 Last Active
2/08/19

Wien wes (he debt incurred?

As of the date you file, the claim Is: Check all that apply

(I Contingent
C Untiquidated

{ Disputed
Type of NONPRIORITY unsecured claim:

(7) Student loans

fi Obligations arising oul of a separation agreement or divorce thal you did net
report as priority claims

f] Gebis to pension or profit-sharing plang, and other similar debts

MH other. speciy Credit Card

9298

Last 4 digits of account number

Opened 07/98 Last Active
2107/19

When was the debt incurred?

As of the date you fife, the claim Is: Check all that apply

ta Contingent
TI Unquidated

a; Disputed
Type of NONPRIORITY unsecured claim:

17 student loans

ct Obligations arising out of a separation agreement or divorce that you did not
report as priorily claims

CJ Debts to pension or profit-sharing plans, and other similar debts

Mother Speciy CreditCard

71077

Last 4 digits of account number

Opened 06/06 Last Active
2108/19

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply

CT Contingent
C1] Untiquicated

E] Disputed
Type of NONPRIORITY unsecured claim:

(1) Student loans

0 Obtigations arising out of a separation agreement or divorce that you did not
report as priority claims

0D debts to pension or profit-sharing plans, and other similar debis

Mother. specity Credit@ard

Schedule E/F: Creditors Who Have Unsecured Claims

$2,159.00

$4,458.00

$1,731.00

Page 2of 13

Best Case Banivupicy

 
 

 

 

 

 

 

Case 1-19-43102-ess

Deblor 1 Mohammed Hemal

AG

47:

Officiat Form 106 E/F
Software Copyright (c} 1896-2018 Best Case, LLC - www. bestease.com

Capital One, N.a.
Nonpriorty Creditors Name

Number Street City State ZIlp Code

Who incurred the dabt? Check one.

M debtor 1 onty

CF Debtor 2 only

1 debtor 1 and Debtor 2 only

1 At teast one of the deblors and another

C1] check if this claim is fora community
debt
Is the claim subject to offset?

Mino
Dyes

Chase Card Services
Nonpriority Creditor’s Name
Attn: Bankruptcy

Po Box 15298

Wilmington, DE 19850
Number Street City State Zip Code

Who Incurred the debt? Check one.

B pebtor 1 only

[3 Debtor 2 only

( debtor 1 and Debtor 2 only

7 at least one of the debtors and another

C] check if this claim is fora community
debt
is the claim subject to offset?

x No
C] ves

Chase Card Services
Nonpriority Creditors Name

Attn: Bankruptcy

Po Box 15298

Wilmington, DE 19860
Number Stree! City State Zlp Code

Who incurred the debt? Check ane.

a Debtor 1 only

C] Debtor 2 only

C1 debtor 1 and Debtor 2 only

[1 At least one of the debtors and another

C1 check if this claim is fora community
debt
Is the claim subject to offset?

Ryo
1 Yes

Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Case number (it known)

7076

Last 4 digits of account number

Opened 09/99 Last Active

When was the debt incurred? 221119

As of the date you file, the claim Is: Check ali thal apply

Contiagent
[CT unliquidated

© pisputed
Type of NONPRIORITY unsecured clam:

(J Student loans

a] Obligations arising oul of a separation agreement of divorce thal you did not
report as priority clains

CJ Depts to pension or profit-sharing plans, and other similar debts

W Other. Specity Credit Card

1638

Last 4 digits of account number

Opened 05/99 Last Active
1/23/19

When was the debt incurred?

As of the date you file, the claim Is: Check ail that apply

CF Contingent
C1 Untiquidated

(J pisputed
Type of NONPRIORITY unsecured claim:

CF Student toans

fl Obligations arising out of a separation agreement or divorce that you did not
reporl as priorily claims

1 Debts to pension or profit-sharing plans, and other similar debts

Mother. Speciy CreditCard

Last 4 digits ofaccountnumber 6351

Opened 09/02 Last Active

When was the debt incurred? 3/04/19

As of the date you file, the claim is: Check all that apply

C) contingent
c Unliquidated

FE pisputea
Type of NONPRIORITY unsecured claim:

oO Student loans

Cl Obligations arising out of a separation agreement or divorce that you did net
report as priority claims

Ci Debts to pension or profit-sharing plans, and other similar debts

MH other. Specity Credit Card

 

Schedule E/F: Creditors Who Have Unsecured Claims

$7,698.00

$3,149.00

$2,124.00

Page 3 of 13

Best Case Bankrupicy

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor 1 Mohammed Hemat Case number (¢ krown)

48 | Chase Card Services Last 4 digits of account number 0079 $478.00

Nonpriorily Credilor’s Name
Opened 03/99 Last Active

 

 

Po Box 15298 When was the debt incurred? B39
Wilmington, DE 19850

Number Street City Slate Zip Code As of fhe date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.

Mf deptor 1 only £1) Contingent

[J pebtor 2 only (J Uniliquidated

C] dentor 1 and Debtor 2 only C17 pisputed

Type of NONPRIORETY unsecured claim:
CJ Student loans

[7 Atjeast one of the debtors and another
[J check if this ctaim is fora community

 

debt [3 obligations arising out of a separation agreement or divorce that you did not
Is dhe clalm subject to offset? report as priorily claims
RB ino IT) Debts to pension of profit-sharing plans, and other similar debls
I ves Mi omer. Specify Check Credit Or Line Of Credit
49 Citi Last 4 digits of account number 3044 $0,00
Nonpriority Creditor's Name
Citicorp! Attn: Centralized Opened 10/99 Last Active
Bankruptcy When was the debt Incurred? 412/09 :

Po Box 20507

Kansas City, MO 64195
Number Streel City Stale Zip Code As of the date you fite, the clalm Is: Check all thal apply

Who incurred the debt? Check one.

@ pevtor 1 only a] Contingent
[J Debter 2 only 7] Unliquidated
[I Debtor 1 and Debtor 2 only | Disputed

Type of NONPRIORITY unsecured claim:
) student loans

(CJ Al least one of the debtors and ancther

[7] Check if this claim is fora community

 

debt [1 obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
C1 Yes M other. Specify Credit Card |

af

q | Citi/Sears Last 4 digits of account number 0784 7 $0.00
‘Nonpriority Creditor's Name a eee
Citibank/Centralized Bankruptcy Opened 8/16/05 Last Active
Po Box 790034 When was the debt incurred? 5/16/13
StLouis,MO63179
Number Street City State Zip Code As of the date you file, the claim is: Check ali that apply
Who incurred the debt? Check one.
RE debtor 1 only Cc Contingent
CD) pebtor 2 only 1 unliquidated
(J Debtor 1 and Debtor 2 only | Disputed
EF) at jeast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ll Check jf this claim is fora community Ci student ioans
debt Cj Obligations arising cut of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Wino C1 Debts to pension or profit-sharing plans, and other similar debts
Dyes W other. Specify Credit Card /

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 13

Software Copyright (c} 1996-2018 Best Case, LLC - www. bestcase.com 8est Case Bankrupicy
 

 

Case 1-19-43102-ess

Deblor 1 Mohammed Hemal

Citibank

Nonpricrity Creditors Name

Attn: Recovery/Centralized
Bankruptcy

Po Box 790034

St Louis, MO 63179
Number Street City Stale Zip Code

Who incurred the debt? Check one.
M pebtar 1 only

Gi Debtor 2 onty

T] Debtor 7 and Debtor 2 only

7 At ieast one of the debtors and another
(J Check if this clalm is for a community

debt
ls the claim subject to offset?

a No
Cl yes

9 | Citibank North America

. Nonpriorily Creditor's Name
Citibank Corp/Centralized
Bankruptcy

Po Box 790034

StLouis,MO 63179
Number Street City State Zip Code

Who incurred the debt? Check one,
M bebtor 1 only

C) Debtor 2 only

C7 Debtor 1 and Debtor 2 only

Z| Aticast one of the debtors and ancther

(J Check if this claim is for a community

debt
Is the claim subject to offset?

Bio
( Yes

'3  Citibank/RadioShack
o"""“Nonpriority Creditors Name
Centralized Bankruptcy

Po Box 790034
StLouis,MO 63179
Number Street City State Zip Coce
Who incurred the debt? Check one.
EE debtor 1 only

[J Debtor 2 onty

( Debtor 1 and Debtor 2 only

[7] At feast one of the debtors and another
[1] Check if this claim is for a community

debt
is the claim subject to offset?

Eno
1 Yes

Official Form 106 E/F

Software Copyright (c) 1996-2018 Besl Case, LLC - www.bestcase.com

Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Case number (if known)

Last 4 digits of account number 8848

Opened 12/17 Last Active
When was the debt incurred? FHOBH9

As of the date you file, the claim is: Check ali that apply

OF Contingent
t] Untiquidated

0 Disputed
Type of NONPRIORITY unsecured claim:

C1 Student loans

| Obligations arising oul of a separation agreement or divorce that you did nol
report as priorily claims

C1] pebts to pension or profit-sharing plans, and other similar debts

M other, Specity Credit Card

Last 4 digits of account number 8337

Opened 11/15 Last Active
When was the debt Incurred? 308/19

As of the date you file, the ciaim is: Check all that apply

contingent
Fi unliquidated

(1 disputed
Type of NONPRIORITY unsecured claim:

1) student loans

Ci Obligations arising out of a Separation agreement or divorce that you did not
report as priority claims

T Debts to pension or profit-sharing plans, and other simifar debts

M other Specify Credit Card

Last 4 digits of account number 0340

Opened 10/03 Last Active
6/02/08

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

O Contingent
C3 Untiquidates

| Disputed
Type of NONPRIORITY unsecured claim:

(7 Student loans

oO Obligations arising out of a separation agreement or civorce that you did not
report as priority claims

Ei Debis to pension or profit-sharing plans, and other similar debts

Ml other. Specity Charge Account

Schedule E/F: Creditors Who Have Unsecured Claims

$74,070.00

$3,957.00

$0.00

Page 5 of 13

Best Case Bankruptcy

 
 

 

 

 

 

Case 1-19-43102-ess

Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

Debtor 1 Mohammed Hemal Case number (i known}
44 gs
4 Citibank/Sears Last 4 digits of account aumber 5218 $2,142.00
Nonpriorty Creditors Name
Attn: Bankruptcy Opened 09/98 Last Active
Po Box 6275 When was the debt Incurred? 4/09/19
Sioux Fails, SD 57117
Number Street City Slate Zip Code As of the date you (He, the claim Is: Check al} that apply
Who incurred fhe debt? Check one.
M@ pebtor 1 onty J contingent
C] Debtor 2 only ["] Uniiquidated
[2 debtor + and Debtor 2 only T) Disputed
[7 Ad least one of the debtors and another Type of NONPRIORITY unsecured claim:
(7 Check if this claim is for a community CJ student loans
debt t Obtigations arising out af a separation agreement or divorce thal you cid not
is the claim subject to offset? report as priority claims
M No 11 Debts to pension or profit-sharing plans, asd other similar debts
i) ves M other. Specity Charge Account
44 a
5 Citibank/The Home Depot Last 4 digits of account number 2050 $4,437.00
Nonpriority Creditors Name
Attn: Recovery/Centralized Opened 014/18 Last Active
Bankruptcy When was the debt Incurred? 3/15/19
Po Box 790034
St Louis, MO 63173 _
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
MW bebter 1 only F) contingent
O bebtor 2 only {3 Untiquidated
£1 Debtor 1 and Debtor 2 only 7) pisputed
(] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
[] Check if this claim is fora community C] Student toans
debt J Obligations arising oui of a separation agreement or divorce that you did not
ts the claim subject to offset? report as priority claims
a No oO Debts to pension or profit-sharing plans, and other similar debts
U1 ves Mother. speciy Charge Account
Citibank/The Home Depot Last 4 digits of account number 6522 $1 948.00
“Nonpriorily Creditors Name
Attn: Recovery/Centralized Opened 01/19 Last Active
Bankruptcy When was the debt incurred? 4/08/19
Po Box 790034
St Louis, MO 63179 —
Number Street City State Zip Code As of the date you fife, the claim is: Check all that apply
Who Incurred the debt? Check one.
RB Devtor 1 only 0 Contingent
Fi Debtor 2 only C1 untiquidated
O pebtor 1 and Debtor 2 only 2) disputed
1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
E1 Check if this claim is for a community C] student loans
debt CZ] Obiigations arising out of a separation agreement or divorce that you di¢ not
is the claim subject to offset? report as priority claims
Hi no IT] Debts to pension or profit-sharing plans, and other similar debts
Des M other. Specity Charge Account
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 13

Software Copyright {c) 1996-2048 Best Case, LLC - www. bestcase.com

Best Case Bankruptcy

 
 

 

 

 

 

 

 

 

 

Official Form 106 E/F
Software Capyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Debtor 1

 

Case 1-19-43102-ess

Mohammed Hemal

Citibank/The Home Depot
Nonpriorly Craditors Name

Po Box 6497

Sloux Falls, $D 57117
Number Street City State Zip Code
Who incurred the debt? Check one,

M depior 1 only

[7 Debtor 2 oniy

[3 Debtor + and Debtor 2 only

[7] Atleast one of the debtors and another

C1 Cheek if this claim is fora community
debt
Is the claim subject to offset?

Eno
0 ves

Credit One Bank

Nonpriority Creditors Name

Attn: Bankruptcy Department
Po Box 98873

Las Vegas, NV 89193

Number Street City State ZIp Code

Who incurred the debt? Check one.

RR bebtor 4 only

[1 Debtor 2 only

(] Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

CT Check if this claim is for a community
debt
Is the claim subject to offset?

No
C1 Yes

Deptartment Store National
Bank/Macy’s

Nonpriority Creditors Name

Attn: Bankruptcy

9111 Duke Boulevard

Mason, OH 45040

Number Street City State Zip Code

Who incurred the debt? Check one.

M Debtor 1 only

EO Debtor 2 only

(J Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

(1 check if this claim is fora community
debt
ts the claim subject to offset?

a No
C1 Yes

Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Case number (itknawn)

6234

Last 4 digits of account number

Opened 07/14 Last Active

Wéen was the debt Incurred? 4/08/49

As of the date you file, the claim Is: Check all that apply

m Contingent
C Unliquidated

7] Dispuled
Type of NONPRIORITY unsecured clalm:

(Fl Student loans

[4 Obligations arising oul of a separation agreement or divorce thal you did not
feporl as priory claims

CT Debts to pension or profit sharing pians, and ather similar depts

M other. Specity Charge Account

9911

Last 4 digits of account number

Opened 12/18 Last Active
3/08/19

When was the debt incurred?

As of the date you file, the claim Is: Check all thal apply

q Contingent
Oo Unliquidated

{] Disputed
Type of NONPRIGRITY unsecured claim:

7] Student toans

Oo Obligations arising out of a separation agreement or divorce that you did nat
report as priority claims

[1] Debts to pension or profit-sharing plans, and other similar debts

Motner. Specity CreditCard

Last 4 digits of accountnumber 0532

Opened 12/96 Last Active

When was the debtincurred? = 3/20/19

As of the date you file, the claim is: Check ail that apply

C) contingent
C1 untiquidatec

( Disputec
Type of NONPRIORITY unsecured claim:

OF Student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

M other. Specity Charge Account

 

Schedule E/F: Creditors Who Have Unsecured Claims

$1,448.00

$330.00

$10,044.00

Page 7 of 13
Best Case Bankruptcy

 
 

 

 

 

Case 1-19-43102-ess

Deblor ? Mohammed Hema!

a2
0

Official Form 106 E/F

Deptartment Store National
Bank/Macy's

Nonptiority Creditors Name

Attn: Bankruptcy

9111 Duke Boulevard

_Mason, OH 45040

Number Street City State Zip Code

Who incurred the debt? Check one.

M better 4 only

© Debtor 2 only

[3 bebtor 1 and Debtor 2 only

1 Atleast one of the debtors and another

(J check if this clam Is for a community
debt
Is the claim subject ta offset?

= No
I ves

First Electronic Bank
Nonpriority Creditors Name
Attn: Bankruptcy

Po Box 521274

Salt Lake City, UT 84152
Number Street City State Zip Code

Who Incurred the debf? Check one.

M debtor 1 only

C1 Debtor 2 only

C1 Debtor 1 and Debtor 2 oniy

C1 Atieast one of the debtors and another

( check if this claim is fora community
debt
Is the claim subject to offset?

a No
C] ves

Home Point Financial C
Nonpriority Creditor's Name —

Nmls#7706 9 Entin Rd St
Parsippany, NJ 07054

Number Street City State Zip Code

Who incurred the debt? Check one.

Mi pebtor 4 only

CJ Debtor 2 only

() pebter 1 and Debtor 2 only

[2] At least one of the debtors and another

(I Check if this claim is fora community
debt
Is the claim subject to offset?

Mito
C] Yes

Software Copyright {c) 1996-2018 Best Case, LLC - wew. bestcase.com

Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Gase number (il known)

9061

Last 4 digits of account number

Opened 03/19 Last Active

When was the debt Incurred? 04/19

As of the date you tlie, the claim is: Check all thal apply

Cc Contingent
[J untiquidated

2 pisputed
Type of NONPRIORITY unsecured claim:

C1 student toans

ia] Obligations arising out of a separation agreement or divorce thal you did net
report as priorily claims

D pebis to pension or profil-shacng plans, and other similar debts

M otner. Speciy Charge Account

8063

Last 4 digils of account number

Opened 02/19 Last Active
3/21/19

When was the debt incurred?

As of the date yau file, the claim is; Check ali that apply

CI Contingent
[3 Untiquidated

CF disputed
Type of NONPRIORITY unsecured claim:

CI student loans

CG Obligations azising oul of a separation agreement or divorce that you did not
report as priority claims

{_] Debts to pension or profit-sharing plans, and other simifar debts

M other. Speciy Credit Card

Last 4 digits of account number 3970

Opened 07/14 Last Active

When was the debt incurred? 10/15/15

As of the date you file, the claim Is: Check ail that apply

C1 contingent
C1] Untiquidated

[i Disputed
Type of NONPRIORITY unsecured claim:

7 student joans

a Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

M other. Speciy FHA Real Estate Mortgage

$0.00

$1,926.00

$0.00

 

Schedule E/F: Creditors Who Have Unsecured Claims

Page # of 13
Best Case Bankruptcy

 
 

 

 

 

 

Official Form 106 E/F
Software Copyright (c) 1896-2018 Best Case, LLC - www.bestcase.com

Case 1-19-43102-ess

Deblor? Mohammed Hemal

Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Case number (# krewn)

 

Merrick Bank/CardWorks Lust 4 digits of account number 9174 $1,584.00
Nanpriordy Creditors Name

Attn: Bankruptcy Opened 12/12 Last Active

Po Box 9204 When was the debt Incurred? 3/05/49

Old Bethpage, NY 11804

Number Street City State ZIlp Code As of (he date you file, the clalm is: Check af that apply

Who incurred tha debt? Check one.

MF pebtor 4 only | Contingent

[-] Debtor 2 only CF Unliquigated

{7 Bebtor 1 and Debtor 2 only a Disputed

©] Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:

[7] Check If this claim is fora community (] student oans

debt OQ Obligations arising oul of a separation agreement or divorce thal you did not
ts the claim subject to offset? report as priority claims

Mono C1 debts to pension or profit-sharing plans, and other similar debts

Cc Yes a Oiher, Specify Credit Card a

NYC Health Hospitals Last 4 digits of account number 5217 $25.00
Nonpriority Creditor’s Narne

PO Box 9476 When was the debt incurred? O37NY9

New York, NY 10087

Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply

Who incurred the debt? Check one.

M bebto: 1 only C Contingent

[7] Debtor 2 only D7 Unliquidated

C] Debtor 1 and Debtor 2 only | Disputed

[atleast one of the debtors and another Type of NONPRIORITY unsecured claim:

Cl Check if this claim is for a community O student loans

debt Cl Obtigations arising out of a separation agreement or divorce that you did not
fs the claim subject to offset? report as priorily claims

Mino [1 Debts to pension or profit-sharing plans, and other similar debts

CI ves M other. Specity

Progressive Leasing Last 4 digits of accountnumber 8448 $5,411 .06
“Nonpriority Greditor's Name

256 west data drive When was the debt incurred?

Draper, UT 84020

Number Street City State Zip Code As of the date you file, the claim is: Check all that apply

Who incurred the debt? Check one.

& bebior 1 only Oo Contingent

[7] debtor 2 only Oo Unliquidafed

C] Debtor 1 and Debtor 2 oniy {I Disputed

(7) At least one of the debtors and another Type of NONPRIORITY unsecured elaim:

Ci Check if this claim is for a community C1 student loans

debt C] Obligations arising cut of a separation agreement or civorce thal you did not
{s the claim subject to offset? report as priority claims

Biko C1] Debts to pension or profit-sharing plans, and other similar debts

C1 ves Mf other. Specify

Schedule E/F: Creditors Who Have Unsecured Claims Page $ of 13

Best Case Bankruptcy

 
 

Bebter 1

 

 

 

 

Official Form: 706 E/F

Case 1-19-43102-ess

Mohammed Hemal

Syncb Bank/American Eagle
Nonpricrilty Creditors Name

Attn: Bankruptcy

Po Box 965060

Orlando, FL. 32896
Number Street City State Zip Code

Who incurred the debt? Check one,

Mi debtor 1 only

C2 pebtor 2 only

[J bebtor 1 and Debtor 2 only

T] Atieast one of the debiors and another

C1 Check if this claim is for a community
debt
is the claim subject lo offset?

Bo
El yes

Syneb/hhgreg

Nonpriority Credilor's Name

Cio Po Box 965036

Orlando, FL 32896

Number Street Cily State Zip Code

Who incurred the debt? Check one.
Debtor 1 only

(J Debtor 2 only

C1 debtor 1 and Debtor 2 only

[J At least one of the debtors and another

CO) check if this claim Is for a community
debt

ts the claim subject to offset?
No
ves

Synecb/hhgreg
Nonpriority Creditor's Name
Attn: Bankruptcy
Po Box 965060

Orlando, FL. 32896

Number Street City State Zip Code
Who incurred the debt? Check one.

MM debtor 1 only

D1 debtor 2 only

[1 Debtor 1 and Debtor 2 oniy

£1 At least one of the debtors and another

(J Check if this claim is fora community
debt

Is the claim subject to offset?

m No
CI ves

Software Copyright (c) 1996-2018 Best Case, LEC ~ www. bestcase.com

Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Case number (it known)

Last 4 digits of account number 4338

Opened 1/11/13 Last Active

When was the debt Incurred? 3/06/43

As of the date you fHe, the cain is: Check al that apply

CI contingent
tT] Uniiquidaled

C1 pisputed
Type of NONPRIORITY unsecured claim:

C1 student toans

(4 Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

1 bebts to pension or profit-sharing plans, and other similar debts

Mone: Specity Charge Account

4300

Last 4 digits of account number

Opened 01/19 Last Active
3/07/19

When was the debt incurred?

As of the date you file, the claim Is: Check all that apply

a Contingent
[7] Untiquidated

0 Dis puted
Type of NONPRIORITY unsecured claim:

[7] student loans

a Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

LJ Debts to pension cr profit-sharing plans, and other similar debts

Ml other. Specify Charge Account

Last 4 digits of account number 0195

Opened 1/29/19 Last Active
3/31/19

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply

C1 contingent
C] unliquidated

Ci disputed
Type of NONPRIORITY unsecured claim:

[3 Student loans

0 Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

LX debts to pension or profit-sharing plans, and other similar debis

WI other. Specify Charge Account

 

Schedule E/F: Creditors Who Have Unsecured Ciaims

$0.00

$4,267.00

$1,180.00

Page #0 of £3

Besl Case Bankruptcy

 
 

 

 

Debtor 4

Official Form 106 E/F

Case 1-19-43102-ess

Mohammed Hemal

Syncb/hhgreg
Nonpriority Creditor's Name
Attn: Bankruptcy
Po Box 965060

Orlando, FL 32896
Number Street Gily Slate Zip Cade

Who Incurred the debi? Check one.

MF Dedter 1 only

(J Debtor 2 only

C1 bebtor 4 and Bebter 2 only

C1] At leasi one of the debiors and another

(J check if this claim Is fora community
debt
Is the claim subject to offset?

a No
I ves

Synchrony Bank/ JC Penneys
Nonpriorily Creditor's Name

Attn: Bankruptcy

Po Box 956060

Orlando, FL 32896
Number Street Cily State Zip Code

Who incurred the debt? Check one.

WF ebtor 1 only

[i Debtor 2 oniy

Cl debtor 1 ane Debtor 2 only

{J Atleast one of the debtors and another

EC] Check if this claim Is fora community
debt
Js the claim subject to offset?

Eno
C1 yes

Synchrony Bank/ Old Navy
Nonopriority Crediter's Name

Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896

Number Street City Stale Zip Gode |

Who incurred the debt? Check one.

_ Debtor 1 only

C1 debtor 2 onty

[] Debtor 4 anc Debtor 2 only

C7) at least one of the debtors and another

C] Check if this claim is fora community
debt
Is the claim subject te offset?

Hino
ves

Software Copyright (c} 1996-2018 Best Case, LLG - www bestcase,com

Schedule E/F: Creditors Who Have Unsecured Claims

Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Case number (it knows}

Last 4 digits of accountaumber 1335 Unknown
Opened 01/19 Last Active

When was the debt incurred? o1v413

As of the date you file, the cham is: Check all thal apply

a] Contingent

(7 untiquidatea

{I Disputed

Type of NONPRIORITY unsecured clalin:

EJ student loans

QO Obligations arising out of a separation agreement or divorce thal you did not

report as priority claims

CZ bebts to pension or profit-sharing plans, and other similar debts

M other. Specify Charge Account

Last 4 digits of account number 8571 $0.00
Opened 3/12/96 Last Active

When was the debt lncurred? 5/01/98

As of the date you file, the claim Is: Check all that apply

CI Contingent

[I Untiquidatea

TI bisputed

Type of NONPRIORITY unsecured claim:

EF student loans

4 Obdligations arising out of a separation agreement or divorce that you did not

report as priorily claims

C7) Debts to pension or profit-sharing plans, and other similar debts

Wl other. Specify Charge Account

Last 4 digits of account number 7429 $407.00

Opened 11/25/18 Last Active
3/19/19

When was the debt incurred?

As of the date you file, the claim is: Check all that apply

( contingent
Unliquidated

C) Disputed
Type of NONPRIORITY unsecured claim:

EJ student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CJ pebts to pension or profit-sharing plans, and other similar debts

Wl other. Specify Charge Account

Page 11 of 13

Best Case Bankruplcy

 
 

 

 

 

 

 

 

Debtor 1

143
i2

Case 1-19-43102-ess

Mohammed Hemal

Synchrony Bank/Walmart
Nonpriority Creditors Name
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896
Number Street Cily State ZIlp Code

Who incurred the debt? Check one,

M Dedtor 1 only

[] pebtor 2 only

0 bebtor + and Debtor 2 only

TJ] At Jeast one of the debtors and another

CI check if this claim is for a. community
debt
js the claln subject to offset?

ME No
(ves

Target

Nonpriority Cregitor's Name
Attn: Bankruptcy

Po Box 9475
Minneapolis, MN 55440
Number Steet Cily State Zip Code

Who incurred the debt? Check one.

Mf pebtor 1 only

(9 debtor 2 only

[i pebtor 1 and Debtor 2 only

© At least one of the debtors and another

C1] Check if this claim is fora community
debt
Is the ciaim subject to offset?

Rio
CO) yes

Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Case number ft koown)

7651

Last 4 digils of account number

Opened 6/02/10 Last Active
6/04/12

When was the debt incurred?

As of the date you fite, the clatm is: Check all that apply

a Contingent
CT Untquidated

i Disputed
Type of NONPRIORITY unsecured claim:

7 student loans

TI Obligations arising out of a separation agreement or divorce thal you did not
report as pridrily claims

D Beats to pension or profit-sharing plans, and other similar debts

M other. Specity Charge Account —

2073

Last 4 digits of account number

Opened 03/19 Last Active
§/03/18

When was the debt incurred?

As of the date you file, fhe clalm ts; Check all thal apply

[3 Contingent
7 Untiquidated

a Disputed
Type of NONPRIORITY unsecured claim:

[3 Student loans

0 Obligations arising out of a separation agreement or divorce that you did not
report as prority claims

7] Debts to pension or profit-sharing plans, and other simiar debts

Mower. speciy CreditCard

GETEEE List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then fist the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address
Progressive Leasing

P.O. Box 413410
Salt Lake City, UT 84141

GRIF Add the Amounts for Each Type of Unsecured Claim

Last 4 digits of account number

On which entry in Part 4 or Part 2 did you list the original creditor?
Line 4.25 of (Check one):

(J Part 1: Creditors with Priority Unsecured Claims
x Part 2: Creditors with Nonpriority Linsecured Claims

8418

 

$0.00

$283.00

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

Total Claim
6a. Domestic support obligations 6a. & 0.00
Total 7
claims
from Part 1 6b. Taxes and certain other debts you owe the government &b. g 6.00
6c. Claims for death or personal injury while you were intoxicated 8c. SO 8.0
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. 5s. "8.00

Official Form 106 E/F

Software Copyright (c}) 1996-2018 Best Case, LLC - www _besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 12 of 13

Best Case Bankruptcy

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor 1 Mohammed Hemal Caseé number (it known)
6c, Total Priority. Add lines Ga through 6d. $e. $ 0.00

Total Claim

 

 

Gf Student loans GI. 5 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority clalms 6g. $ .
6h. Debts to pension or profit-sharing plans, and other similar debts Gh. § 0.00
Gi. Other, Add ail other nonpriority unsecured claims. Write that amount Gi. .
here. & 61,476.00
6}. Total Nonpriority. Add lines Gf through Gi. G}. $ 61,476.06
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 13 of 13

Software Copyrighl (c} 1996-2078 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Fill in this information to identify your case:

 

Debtor 4 Mohammed Hemal

i First Name Middle Name (ast Nance
‘Debtor 2

(Spouse if, fing) First Name Middia Name Lasl Name

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number
(if known) [1 Check if this is an

amended filing

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill { out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

 

i. Do you have any executory contracts or unexpired leases?
Mi No. Check this box and file this form with the court with your other schedules, You have nothing else to report on this form.
(7 Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/3:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or tease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts

and unexpired leases.

 

 

 

      

 

Person or company with whom you have the contract or jease State what the contract or lease fs for
Name, Number, Street, Cily, Slale and ZIP Code
24
Name
Number Street
fo camara HAE ZIP Code
2.2
Name —
Number gireet ee
2.3
Name a a
“Number — Street
eee A State... ZIP Code
24
Name
“Number Street
cnoutname State eIP Code
25
Name
‘Number Street
Gly em gigi mm is eae
Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Fill in this information to Identify your case:

 

‘Debtor 1 Mohammed Hemal
Fired Name Middie Name Last Name

Debtor 2

: (Spouse if, ting) First Name Middia Name Last Name

‘United States Bankruptcy Cour forthe: EASTERN DISTRICT OF NEW YORK

Case number

if knows) C) Check if this is an
i amended filing

Official Form 106H
Schedule H: Your Codebtors

12/15

Codebtors are peopie or entities who are also liabie for any debts you may have. Be as complete and accurate as possibie. If two married
peopte are filing together, both are equally responsible for supplying correct Information. If more space Is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the teft, Attach the Additional Page to this page. On the top of any Additional Pages, write

your name and case number (if known). Answer every question,

4. Do you have any codebtors? (If you are fiting a joint case, do not list either spouse as a codebtor.

M@No
Cl Yes

2. Within the last 8 years, have you lived In a community property state or territory? (Community property stafes and territories include

Arizona, California, tdaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Mi No. Go to line 3.
C1] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 14, list all of your codebtors. Do not inchide your spouse as a codebtor if your spouse Is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosiqner. Make sure you have listed the creditor on Schedule D (Official
Farm 1060), Schedule E/F (Official Form 106E/F), or Scheduie G (Officiat Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill

out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, Stale and ZIP Code Check all schedules that apply:
3.1) ee
Name (] Schedule E/F, jine
C Schedule G, fine
Number Streat
city Slale ZIP Code
B32) | [] Schedule D, line
Name [1] Schedule E/F, fine
1 Schedule G, line
“Number Street
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors Page 1 of 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best Gase Bankruptcy

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

 

Madi LEM ATER Celle Tele CoM le RAI

| Debtor 4 Mohammed Hemal

Debtor 2
(Spouse, il filing)

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number | Check if this is:

; OF known) | 1 An amended fiting

| ( Asupplement showing postpetifion chapter
13 income as of the following date:

Official Form 1061 maT ROTOR
Schedule |: Your Income 42/16

‘Be as complete and accurate as possible. If two married peopte are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse Is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known), Answer every question.

Describe Employment

1, Fill in your employment

information. Debtor 1 Debtor 2 or noniling spouse
if you have more than one job, W@ Employed C1 Empioyed
attach a separate page with Employment status C1 Not employed
information about additional [J Not employed OF eMmproy
employers.
prey Occupation
Include part-time, seasonal, or . . ;
Employer's name Michael G Fanelli

self-employed work.

 

Occupation may include student Employer's address 44 6g Street 906
or homemaker, if it applies. Brooklyn, NY 11204

 

How long employed there?

GEE Give Details About Monthly Income

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated,

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the fines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 - For Debtor 2 or
. non-filing spouse

List monthly gross wages, salary, and commissions (before all payroll

2. deductions). !f not paid monthly, calculate what the monthly wage would be. 2, §$ 4,555.44 > . NIA

3. Estimate and list monthly overtime pay. 3. #8  o00O 4% WNIA

  

4, Calculate gross Income. Add line 2 + line 3. 4, | $ = 4,555.44

Official Form 106) Schedule 1: Your Income page |
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

   

 

 

   

  

Debtor 1 Mohammed Hemal Case number (if kiows)
For Debtor 1 For Debtor 2 or
ees non-filing spouse
Copy line 4 here 4. § 4,555.44 $9 N/A
& List ali payroll deductions:
Sa. Tax, Medicare, and Social Security deductions Sa, 964.13 § NIA
5b. Mandatory contributions for retirement plans Sb. $ 0.00 § N/A
6c. Voluntary contributions for retirement plans Sc. $ 0.00 § N/A
Sd. Required repayments of retirement fund loans Sd. $ 0.00 $ NIA
Se. insurance Se. § 0.00 $ NIA
Sf. Domestic support obligations hf §& , 0.00 § N/A
Sg. Union dues 59 $ 9.00 § NIA
5h. Other deductions. Specify: Shot $  ~— 00 + & NIA
6, Add the payroll deductions. Add lines 5a+5b+5e+5d+5e+5f+5g#5h. 6 § 961.13 4 N/A
Calculate total monthly take-home pay. Subtract fine 6 from Une 4, 7 3,594.31 3 N/A
8. List all other income requiarly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 68 N/A
8b. Interest and dividends 8b.  § 0.00 = $ N/A
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. § 0.00 §$ N/A
fd. Unemployment compensation éd.  $ 0.00 & NIA
8e. Social Security 8e. § “0.00 §$ NIA
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) of housing subsidies.
Specify: Bf = $ 0.00 $ N/A
8g. Pensionorretirementincome = = = = BE 8g. 0.00 $ N/A
8h. Other monthly income. Specify: Bht $ 0.00 + §$ N/A
9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 0.00 NIA.
10. Calculate monthly income, Add fine 7 + line 9. 10. .$ $ 3,594.31.
Ade the entries in line 10 for Debtor 1 and Debtor 2 or nan-filing spouse. i /
11. State ail other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
De not include any amounts already included in lines 2-10 or amounts that are not available fo pay expenses listed in Schedule J.

 

SPEC . Sc cutettt es Cc cassne situs vot vas 1. +8 0.00

12. Add the amount in the last column of fine 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it

applies 12, § 3,894.34

‘Combined
monthly income
13. Bo you expect an increase or decrease within the year after you file this form?

mm No.
| Yes. Explain:

Official Form 1065 Schedule lL: Your Income page 2
 

 

 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

enc cucu ceca

‘Debter 4 Mohammed Hemai : Check if this is:

C] An amended filing

: Debtor 2 [J] Asuppiement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK MM / DD IYYYY

Case number
: (It known}

Official Form 106J
Schedule J: Your Expenses 126

Be as complete and accurate as possible. if two married peopte are filing together, both are equally responsibte for supplying correct
Information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household
1. Is this a foint case?

Wi No. Go to line 2.
EL] Yes. Does Debtor 2 tive in a separate household?

ONo
C1 Yes. Debtor 2 must file Official Form 1061-2, Expenses for Separate Household of Debtor 2.

2. Oo youhave dependents? ([] No

 

   

Do nat list Debtor 1 and BE Yes Fill out this information for Dependents relationship to Dependent’s Does dependent
Debtor 2. "each dependent. Debtor 1 or age live with you?
Do not state the [No
dependents names. Wife BM ves
CE] No
Son 9 Bi ves
EI No
Daughter 17 M@ ves
C1 No
Cl Yes

3. Do your expenses include M No
expenses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses sounuinnge te a es
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have inchided it on Schedule i: Your Income
(Official Form 1061.}

 

4. The rental or home ownership expenses for your residence. Inciude first morgage

payments and any rent for the ground or fot. _$ . __ 21706.00

If not included in line 4:

4a. Reali estate taxes 4a. $ _ 0.00

4b, Property, homeowner's, or renter's insurance 4b. $ _ 0.00—

4c. Home maintenance, repair, and upkeep expenses 4c. 3 200.00

4d. Homeowner's association or condominium dues 44.3 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. 3 0.00

Official Form 106J Schedule J: Your Expenses page 1

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

 

    

Bebior1 Mohammed Hema! Case number {if known}
6. Utilities:
Ga. Electricity, heal, natural gas Ga. § 600.00
6b. Water, sewer, garbage collection Gb, $ 450,00
Gc. Telaphone, cell phone, Internet, satellite, and cable services Gc. 3 200.00
Gd. Other. Specify: 6d. § 0.00
7. Food and housekeeping supplies 7. & — 660.00
8 Childcare and children’s education costs a § — $00.00
9. Clothing, laundry, and dry cleaning 9. f 300.00
10. Personal care products and services 10. § 200.00
11. Medical and dental expenses 11. $ 107,00
42. T ion, includ _mait . bus of train fare.
Do not include car payments, 12. $ 200.00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 200.00
14. Charitable contributions and religious donations 14. $ 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 57.80
1$b. Health insurance 1$b. fi ~~ 9,00
1c. Vehicte insurance Sc. $ 0.00
1Sd. Other insurance. Specify: isd. 3 0,00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. ,
Specify: 16. $ 0.00
17. Instailment or lease payments:
i7a, Car payments for Vehicle 1 Tia. $ 0.00
17b, Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 1?c. $ _ 0.00
17d, Other. Specify: “47d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Sefeduie t, Your income (Official Form 1061). 18. $ . 0.00
19. Other payments you make to support others who do not live with you. $ 0,00
Specify: 19, ,
20. Other real property expenses not included in lines 4 or 5 of this form or on Scheduie I: Your income.
20a. Mortgages on other property 20a. § 0.00
20b. Real estate taxes 20b, $ 0.00
20c, Property, homeowner's, or renters insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. §$ 6.06
20e. Homeowner's association or condominium dues : 20e. § , 0.00
21. Other: Specify: 21. +$ 8,00
22. Calculate your monthly expenses
22a, Add lines 4 through 21. $ 6,120.80
22b. Copy line 22 (monthly expenses for Debtor 2}, if any, from Official Form 106J-2 $ oe
226. Add line 22a and 22b. The resuit is your monthly expenses. $ 6,1 20.80.
23. Calculate your monthly net income. a
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 3,594.31
23b. Copy your monthly expenses from line 22c above. 23b. -$ : 80
23c. Subtract your monthly expenses from your monthly income. 24. | § 2,526.49

The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you fife this form?
For example, de you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?

Mi No. — -
C1 Yes. : Explain here:

 

Official Form 106J Schedule J: Your Expenses page 2

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

Fill in this information to Identify your cage:

 

:Debtor 4 Mohammed Hemal

i First Name Middle Name Last Name
‘Debtor 2

: (Spouse if, filing) First Name Middia Name Last Name

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number
{i known} i (1 Check if this is an

amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42145

\f wo married people are filing together, both are equally responsibie for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a fatse statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $260,000, or Imprisonment for up to 20
years, or both, 18 U.S.C. §§ 152, 1341, 1549, and 3577.

a Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

m No

EJ] ‘Yes. Name of person Attach Bankruptcy Pelifion Preparer’s Notice,
Declaration, and Signature (Official Form #19)

Under penaity of perjury, | declare that 1 have read the summary and schedules filed with this declaration and

that they are true and corregt.
x Ml awed Moral Xx

wot Lilet Hemal ‘Signature of Debtor2. 0

Signature of Debtor
oe ce a

Official Form 106Dec Deciaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Gase, LLC - www.bestcase.com Best Case Bankruptcy
 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Fill in this Information to ldentify your case:

Debtor 1 Mohammed Hemal
First Name Mice Name
i Debtor 2

First Name Middle Nama

| (Spause if, fling)

United States Bankruptcy Coun for the:

Case number
“(iEknowa}

Official Form 107

iast Name

Last Name

EASTERN DISTRICT OF NEW YORK

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
infarmation. If more space ls needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known}. Answer every question,

GEER Give Details About Your Marital Status and Where You Lived Before

4. What is your current marital status?

M Married
[] Not married

2, During the last 3 years, have you lived anywhere other than where you live now?

M@ No

(Yes. List ail of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address:

Dates Debtor 1

lived there

Debtor 2 Prior Address:

CT] Check # this is an
amended filing

4/16

Dates Debtor 2
lived there

3. Within the last 6 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
stales and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

M@ No

Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fillin the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

EI} No
M@ Yes. Fill in the details.

For fast calendar year:
(January 4 to December 34, 2018 )

Official Form 707

Debtor 1

Sources of income
Check ail that apply.

| Wages, commissions,

bonuses, tips

aa] Operating a business

Gross income
(before deductions and
exclusions)

$69,653.00

Debtor 2

Sources of income
Check ail that appiy.

C Wages, commissions,
bonuses, tips

(J Operating a business

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Software Copyright {c} 1996-2016 Best Case, LLC - www.bestcase.com

Gross income
(before deductions
and exclusions)

page 1

Best Case Bankruptcy

 
 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor 1 Mohammed Hemal Case nuwnber (if kaown}
Debtor 1 Debtor 2
Sources of income Gross Income Sources of income Gross income
Check all that apply. (before deductions and Check all thal apply. {before deductions
exclusions) and exclusions)
For the calendar year before that: Mf Wages, commissions, $49,517.00 [} Wages, commissions,
(January 1 to December 31, 2047 ) bonuses, tips bonuses, lips
[J Operating a business [-] Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that incon is taxable. Exampies of offer income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected {rom lawsuits; royalties; and gambling and lottery
winnings. Hf you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income fram each source separately. Do not include income that you fisted in dine 4.

M No
C] Yes. Fill in the details.
Debtor 1 Debtor 2
Sources of Income Gross income from Sources of income Gross income
Describe below, each source Describe below. (before deductions
{before deductions and and exclusions)
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2's debts primarily consumer debts?
C1 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
incividual primarily for a personal, family, or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
Ol No. Gotoline 7.

CO Yes List below each creditor to whom you paic a total of $6,425* or mare in one or more payments and the tetal amount you
paid that creditor, Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case,

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

MH Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the $0 days before you fited for bankruptcy, did you pay any creditor a total of $600 or more?

MENo. Goto line 7.

CO Yes — List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid stil owe

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner, corporations
of which you are an officer, director, person in controi, or owner of 20% or more of their voting securities: and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obiigations, such as child support and

alimony.
HM No
Yes. List all payments to an insider.
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Software Copyright {c) 1996-7018 Best Case, LLC - www.besicase.com Best Case Bankruptey

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debdtor1 Mohammed Hemal Case naumber of knew)

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?

include payments on debts guaranieed or cosigned by an insider.

 

@ No

C Yes. List ail payments to an insider

 

insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe include creditor's name

Identify Legat Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, patermity actions, support or custody
modifications, and contract disputes,

 

M No
Yes. Fitl in the details,

 

Case title Nature of the case Court or agency Status of the case
Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in ihe details below.

M No. Go to fine 11.
O Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

 

M No
C) Yes. Filt in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

M@ No
Ol Yes

GEIR list Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
HM No
Yes. Fill in the details for each gift,

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
HM No

(Yes. Fill in the details for each gifi or contribution.

Gifts or contributions to charities that totat Describe what you contributed Dates you Value
more than $600 comtributed

Charity's Name

Address (Number, Street, City, State and ZIP Code}

RGM List CertainLosses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you jose anything because of theft, fire, other disaster,
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Sankrupicy
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Dabtor1 Mohammed Hemal Case number of knows)

 

or gambling?

Mm oNo
(Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your

Value of property
how the loss occurred

Include the amount that insurance has paid. List pending SS lost
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you fifed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
constited about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

M No
Cl Yes. Fill in the details.

 

 

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
De not include any payment or transfer thal you fisted on tine 16.

 

BM oNo
1 Yes. Fill in the detaifs.
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made
18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). De not
include gifts and transfers that you have already listed on this statement.
M@ No
Cl sYes. Fill in the details.
Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made
paid in exchange
Person's relationship to you
19.

Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called assef-protection devices.)

M No
[1 Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was

made
List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

M@ No
(1 Yes. Fill in the detaifs.

Name of Financiat Institution and Last 4 digits of Type of account or Date account was Last balance

Address (Number, Street, City, State and ZIP account number instrument closed, soid, before closing or

Code} moved, or transfer
transferred

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2018 Best Case, LiC - www bestcase cont Best Case Bankruptcy
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Bebtor 1 Mohammed Hema! Case number cf kaqwe)

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or ofher valuables?

M@ No

[I Yes. Fill in the details.

Name of Financiai institution Who else had access to it? Describe the contents Do you still
Address (Number, Streot, City, Stale and ZIP Code} Address (Number, Street, City, have it?

State and Z1P Code}

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

@ No

EC] Yes. Fill in the details.

Name of Storage Facility Wino else has or had access Describe the contents Do you still
Address tnumbor, Street, City, State and ZiP Code} to it? have it?

Address (Numbers, Streat, City,
State and ZIP Code}

GEESE identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

 

for someone.

MW oNo

[Ci Yes. Fill in the details.
Owner's Name Where is the property? Describe the property Value
Address (Number, Steeet, City, State and ZIP Code} (Number, Street, Cy, State and ZIP

Cade}
GEG Give Details About Environmental information

For the purpose of Part 10, the following definitions apply:

@ Environmental law means any federal, state, or tocal statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

No

[1 Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Nurmber, Street, City, State and ZIP Code} Address (Number, Street, City, State and know it

dP Code}

25. Have you notified any governmental unit of any release of hazardous material?

M No
C] Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code}
Official Form 197 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 5

Software Copyright (c) 1996-2018 Besl Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Deblor1 Wiohammed Hemal Case aumber gt known)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders,

WM No

C1 Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, Street, City,
State and ZIP Gortay

Give Details About Your Business or Connections to Any Business

27, Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
(J A sole proprietor or self-employed in a trade, profession, or other activity, elther full-time or part-time
E] A member of a limited liability company (LIC) or limited liability partnership (LLP)
[1 A partner in a partnership
() An officer, director, or managing executive of a corporation
[™] An owner of at feast 5% of the voting or equity securities of a corporation

Ml No. None of the above applies. Go to Part 12.

[! Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or iTIN,
{Numbor, Street, City, State and ZIP Code} Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include ail financial
institutions, creditors, or other parties,

M@ No
CJ Yes. Fill in the details below.

Name Date Issued

Address
(Number, Street, City, State and ZIP Code)

LENSE sign Below |

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,600, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 35774.

Mohammed Hemal cess . Signature of Debtor 2
Signature of Debtor 1

Date Date

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
MI No

C] Yes

Bid you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

HM No

4 Yes. Name of Person . Attach the Bankrupicy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com Besl Case Bankrupley

 
 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Fill in this information to identify your cage:

 

Debtor 1 Mohammed Hemal
: First Name Middle Nanig Last Namo
Debtor 2

First Name Middle Nano Last Nan

| (Spouse if, filing)

United States Bankruptcy Cour forthe: = EASTERN DISTRICT OF NEW YORK

Case number
: fil known)

C] Check if this is an
amended fiking

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/46

If you are an individual filing under chapter 7, you must fill out this form if.
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you lst
on the form

If two married people are filing together in a joint case, both are equally responsibie for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form, On the top of any additional pages,
write your name and case number {if known).

List Your Creditors Who Have Secured Claims

1, For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 71060), fill in the
information below.

Identify the creditor and the property that is coilateral Did you claim the property

What do you intend to do with the property that
as exempt on Schedule C?

secures a debt?

 

 

 

Creditor's C} Surrender the property. CI No
name: (J Retain the property and redeem it.

(J Retain the property and enter into a CI Yes
Description of Reaffirmation Agreement.
property C1] Retain the property and [explain].
securing debt:
Creditor’s ( Surrender the property. Cl No
name: 1 Retain the property and redeem it.

C] Retain the property and enter into a Ci Yes
Description of Reaffirmation Agreement.
properly Cl Retain the property and fexplain):
securing debt:
Creditor's C] Surrender the property. C3 No
name: C2 Retain the property and redeem it.

CQ Retain the property and enter into a D Yes
Description of Reaffirmation Agreement.
properly CI Retain the property and [exptain]:
securing debt:
Creditor's (1 Surrender the property. 1 Ne

Official Form 108

Soflware Copyright (c} 1996-2018 Best Case, LLC - www. bestcase.cam

Statement of intention for individuals Filing Under Chapter 7

page 1

Best Case Bankrupicy
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor 1 Mohammed Hemal Case nurmber ut inews)
rame, (J Retain the property and redeem it. {] Yes
| []] Retain the property and enter into a
Descriplion of Roeaffirmation Agreement
property C] Retain the property and [explaink

securing debt:

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Officlal Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still In effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 17 U.S.C. § 365(19)(2).

 

 

 

 

+
Describe your unexptred personal property ieases Wi the lease be assumed?
Lessor's name: CL] Ne
Description of leased

Property: Cl Yes
Lessor's name: Cl No
Description of leased

Property: C] Yes
Lessors name: CL] No
Description of leased

Property: C1 Yes
Lessors name: O No
Description of leased

Property: EJ Yes
Lessor's name: C] No
Description of leased

Property: Cl] Yes
Lessor's name: CL] No
Description of leased

Property: C Yes
Lessor's name: No
Description of leased

Property: tl Yes

Sign Below

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any persona!

property that is subject toa nh ed lease.
x Mahenacd {inl x
I

vali Hema
Signature of Debtoy 7

oe «=O a4 oo bate

‘Signature of Debtor 2

Official Form 188 Statement of Intention for Individuats Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www, bestcase.com Best Case Bankruptcy

 
 

 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Olitrel Me mea me Eeme icc (cre MRL SET re ea

Fill In this information to identify your case:

Per Seren

 

i Debtor 1 Mohammed Hemal

jDebior 2 ay M41. There is no presumption of abuse
[] 2. The caloulation to determine if a presumption of abuse :
applies will be made under Chapter 7 Means Test

| United States Bankruptcy Court forthe: Eastern District of New Yerk
Calculation (Official Form 1224-2).

Case number / :
il known) [7 3. The Means Test does no{ apply now because of
i i qualified military service bul i could apply later.

 

] Check if this is an amended filing

Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married pecple are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional Information applies. On the top of any additional pages, write your name and
case number (if known}. if you believe that you are exempted from a presumptlon of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Prasumption of Abuse Under § 707(b}(2) (Official Form 1224-tSupp) with this form.

 

cae Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.
[J Not married. Fill out Column A, lines 2-14,
(1 Married and your spouse fs filing with you. Fill oul both Colwyns A and B, fines 2-11,

M Married and your spouse is NOT filing with you. You and your spouse are:

& Living in the same household and are not legally separated. Fill oul both Columns A ane B, lines 2-11.

(] Living separately or are legally separated. Fill out Column A, tines 2-11; do not fill cut Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law thal applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requixements. #1 U.S.C § 707{bK7)}(B}.

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case, 11 U.S.C. §
O01C 0A). For exampie, if you are filing on September 15, the 6-month period would be March 1 through August 34. if the amount of your monthly income varied during
the 6 months, ade the income for atl 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
spouses own the same rental property, put the income from that property in one cokzmn only. If you have nothing to report for any line, write $0 in ihe space.
Column A Column B
Debtor t Debtor 2 or
non-filing spouse

 

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
payroll deductions).

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in,

4. AH amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an uamarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Cofumn B is not
filed in. Do not include payments you listed on line 3. $ 0.00 $ 9.00

5. Net income from operating a business, profession, or farm

4,555.44 $ 0.00

0.00 $ 0.00

 

Debtor 1
Gross receipts (before all deductions) 3 8.00,
Ordinary and necessary operating expenses $s 0.00
Net monthly income from a business, profession, or farmm$ 9.00 Copyhere->$ = = 0.00 $ 0.00
6. Net income from rentai and other real property
Debtor 1
Gross receipts (before all deductions) $ 0,00
Ordinary and necessary operating expenses so 0.00
Net monthly income from rental or otherzeal property $ 9.00 Copyhere->$ 000 $ —— 0.00
7. Interest, dividends, and royalties $000 F800
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

Software Copyright {c} 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 

 
 

 

 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Debtor 4 Mohammed Hema Case number (ff kan)
Column A Column B
Debtor 4 Debtor 2 or
non-filing spouse
: 8. Unempfoyment compensation $ 0.00) 80 of 0.00

Do not enter the amount if you contend thal he amount received was a@ benefit under
the Social Security Act. Instead, list it here:

For you § 0.00
For your spouse Mi 0.06
9. Pension or retirement income. Do not include any amount received thal was a
benefit under the Social Security Act. $ 0.00 § 0.00
10. income from all other sources not fisted above, Specify the source and amount.
Do not include any benefits received under the Social Security Act or paymants
received as a victim of a war crime, a crime against humanity, or international or

domestic terrorism. lf necessary, list olher sources on a separate page and put the
fotal below.

 

ra

0.00
0.00
0.00

0.00
0.00
0.00,

A 4
ao 4

Total amounts from separate pages, if any. +

11. Cafculate your total current monthly income. Add lines 2 through 70 for
y y , $4,555.44 +5 0,00 4,555.44

each column. Then add the total for Column A to the total for Column B.

 

Total current monthly
inceme

era Determine Whether the Means Test Appiies to You

t2, Calculate your current monthly income for the year. Follow these steps:

 

12a. Copy your tetal current monthly income from line 71 Copy fine 11 here=> $ 4,555.44
|
Multiply by 12 (the number of months in a year} x 12

12b, The result is your annual income for this part of the form 12b. $ 54,665.28 |

13. Caiculate the median family income that applies to you. Follow these steps:

Fit in the state in which you live. NY

Fall in the number of people in your household. 5

Fill in the median family income for your state and size of household. 13, $ 108,343.00

for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

j4a. Ml Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.

Go to Part 3.
14b, {1 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 1224-2.
: Go to Part 3 and fill out Form 1224-2.

Sign Below

By signing here, | declare under penalty of pegjury that the information on this statement and in any attachments is true and correct.

x Mekammel Yow
Mohammed Hemal
lA of Debtor 1

 

 

Date 4
MM /DDOPYYYY
if you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 1224-2 and fite it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c} 1996-2018 Best Case, LLC - www.besicase.com , 8est Case Bankruplcy

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Hobtor 4 Mohammed Hemai Case nucbor Gf Knowl

Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 11/04/2048 to 04/30/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Employer : Michael G Fanelti Inc
Constant income of $4,555.44 per month.*

 

 

page 3

Chapter 7 Statement of Your Current Monthly Income
Sest Case Bankruplcy

Official Form 1224-1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

 
 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

Debtor 1 Vohammed Hemal Caso number (if haga)

*Paycheck Details:

Michael G Faneili Inc

Date Larnings Overtime Taxes Other Net Check
Salary X7 2,106.00 0.00 443.91 0.00 1,662.09
2018-17-09 2,106.00 0.00 447.08 0.00 1,658.92
2048-12-07 2,136.38 0.00 466.22 0.00 1,680.46
2018-12-21 2,106.00 0.00 447.08 0.00 4,658 .92
2019-03-15 2,224,265 0.00 479.44 8.00 4,744.84
2019-04-12 2,132.00 0.00 451.72 0.00 4,680.28
2019-04-26 1,886.00 0.00 377.90 0.00 1,508.10
Totals: 14,696.63 0.60 3,103.32 0.00 41,593.34
Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.beslcase.com Best Case Bankruptcy
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or

household purpose.”

 

The types of bankruptcy that are available to
individuals

Individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment pian
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b} for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright {c} 1996-2018 Best Case, LLC - www bestcase.com

Chapter 7: Liquidation
$245 filing fee
$75 administrative fee

+ $15 trustee surcharge

 

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged. The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge. For example, a creditor
may have the right to foreciose a home mortgage or
repossess an automobile.

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge.

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy
 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from aicohol or drugs.

if your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly income (Official Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

if your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Caiculation (Official Form
122A~2).

if your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Calculation (Official Form 122A-2). The calculations on
the form— sometimes called the Means Test--—-deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c} 996-2078 Best Case, LLC - www. bestcase.com

your income is more than the median income for your
state of residence and family size, depending on the
resuits of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code. Ia
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

if you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
properly, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may
enabie you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic. To exempt property,
you must list iton Schedule C: The Property You Claim
as Exempt (Official Form 106C). If you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors.

Chapter 11: Reorganization

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

 

Chapter 71 is often used for reorganizing a business,
but is also available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankrupicy

 
 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

Read These Important Warning

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you iegal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that :
many people find it difficult fo represent themselves successfully. The rules are technical, and a mistake ;
or inaction may harm you. If you file without an attorney, you are still responsible for knowing and

folowing all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend fo file the

necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your

bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to |
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Chapter 12: Repayment plan for family
farmers or fishermen

$200 filing fee
+ $75 administrative fee
$275 total fee

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

Chapter 13: Repayment plan for
individuals with regular
income

$235 filing fee
+ $75 administrative fee
$310 total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b} for individuals Filing for Bankruptcy (Form 2040)

Software Copyright (c} 1996-2019 Best Case, LLC - www.besicase.com

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings. If
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors.

After you make all the payments under your plan,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations,

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting ina
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3

Best Case Bankruptcy
 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Warning: File Your Forms on Time

you promptly file detailed information about your
creditors, assets, liabilities, income, expenses and
general financial condition. The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the
Bankruptcy Rules, and the local rules of the court.

For more information about the documents and

their deadlines, goto. -
hitp://Awww.uscourts. govlbkforms/bankruptoy form :
s.htmi#procedure. ;

 

Bankruptcy crimes have serious consequences

if you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury—either orally or in writing—in
connection with a bankruptcy case, you may be
fined, imprisoned, or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
ather offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010}

Software Copyright (c} 1996-2018 Best Case, LLC - www_besicase.com

Section 521{a)(1) of the Bankruptcy Code requires that

 

A married couple may file a bankruptcy case
together—-calied a joint case. if you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankrupicy court generally will
mail you and your spouse one copy of each notice,
unless you file a staternent with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). Hf you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge. If you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http:-//justice.gov/ust/eo/hapcpa/cede/cc_ approved. htrnl

In Alabama and North Carolina, go to:
hitp:/Awww.uscourts.gov/FederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDebtCounselors.aspx.

if you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy

 
 

 

 

 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

B2030 (Form 2030) (12/18)
United States Bankruptcy Court
Eastern District of New York

Inee Mohammed Hemal (ase No,
Debtor(s) Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S}

1 Pursuantto TE U.S.C, § 329¢a) and Fed. Bankr, P, 2076(b)}, Ecerlify that | aim the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or fo
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services, ] have agreed to accept 4h 1,500.00
Prior to the filing of this statement | have received 4 7,500.00
Balance Due $ 0.00

2, ‘The source of the compensation paid to me was:

M Pebtor [4 Other (specify):
3. The source of compensation to be paid to me is:
® Pebtor OO Other (specify):
4. WET have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm,

C1 | have agreed to share the above-disclosed compensation with a person or persons who are nol members or associales of my taw firm. A
copy of (he agreement, together with a list of the nanies of the people sharing in {he compensation is aftached.

5. In return for the above-disctosed fee, | have agreed to render legal service for all aspects of the bankruptey case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings dhereasy

d. [Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
§22(f)(2)(A) for avoidance of liens on household goods.

6 ‘By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding.
1 certify ihat the foregoing is a complete statement of any agreement ox arrangement for payment io me for representation of the debtor(s) in
this bankruptcy proceeding, ° 7 . ,

sla ia
Date David Alishaev

Signature of Attorney
Alishaev Law Group
100-15 Queens Bivd
Suite 203
Forest Hills, NY 11375
(718) 459-2030 Fax: (718) 865-4245
Name of law firm

 

 

 

Soflware Copyright (c) 1996-2018 Best Case, LLC - www.besicase.com Best Case Bankruptcy

 
 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

United States Bankruptey Court
Eastern District of New York

Inre Mohammed Hemal Case No.
Debtor(s) Chapter 7

VERIFICATION OF CREDITOR MATRIX

 

‘The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

Date: sa IK Mfot, ptr Pre! CW

Mohammed Hemal

5\ | 4 Signature of Debtor
*.
Date: 4 | re é ;

Signature of Attorney

David Alishaev

Alishaev Law Group

100-15 Queens Bivd

Suite 203

Forest Hills, NY 11375

(718) 459-2030 Fax: (718) 865-4245

 

USBC-44 Rev. 9/8 7/98

Software Copyright (c) 1995-2018 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

AMeGx
Correspondence/Bankruptcy
Po Box 981540

El Paso, TX 79998

Bank Of America
Attn: Bankruptcy
Po Box $82238

Bl Paso, TX 79998

 

Capital One

Attn: Bankruptcy

Po Box 30285

Salt Lake City, UT 84130

Capital One, N.a.

Carrington Mortgage Services
Attn: Bankruptcy

Po Box 3730

Anaheim, CA 92806

Chase Card Services
Attn: Bankruptcy

Po Box 15298
Wilmington, DE 19850

Chase Card Services
Po Box 15298
Wilmington, DE 19850

Citi

Citicorp/ Attn: Centralized Bankruptcy
Po Box 20507

Kansas City, MoO 64195

Citi/Sears
Citibank/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179

Citibank

Attn: Recovery/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

Citibank North America

Citibank Corp/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179

Citibank/RadioShack
Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179

Citibank/Sears

Attn: Bankruptcy

Po Box 6275

Sioux Falis, SD 57117

Citibank/The Home Depot

Attn: Recovery/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179

Citibank/The Home Depot
Po Box 6497
Sioux Falls, SD 57] 17

Credit One Bank

Attn: Bankruptcy Department
Po Box 98873

Las Vegas, NV 893193

Deptartment Store National Bank/Macy's
Attn: Bankruptcy

9111 Duke Boulevard

Mason, OH 45040

First Electronic Bank
Attn: Bankruptcy

Po Box 521271

Salt Lake City, UT 84152

Home Point Financial C
Nmls#7706 9 Entin Rd St
Parsippany, NJ 07054
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

 

Merrick Bank/CardWorks
Attn: Bankruptcy

PO BOX 9201

Old Bethpage, NY 11804

NYC Health Hospitals
PO Box 9476
New York, NY JOO87 .

 

Pennymac Loan Services
Correspondence Unit/Bankruptcy
Po Box 514387

Los Angeles, CA 90051

Progressive Leasing
256 west data drive
Draper, UT 84020

Progressive Leasing
P.O. Box 413110
Salt Lake City, UT 8414]

Quicken Loans

Attn: Bankruptcy
1050 Woodward Avenue
Detroit, MI 48226

Syncb Bank/American Eagle
Attn: Bankruptcy

Po Box 965060

Orlando, FL 32896

Syncb/hhgreg
C/o Po Box 965036
Orlando, FL 32896

Syncb/hhgreg
Attn: Bankruptcy
Po Box 965060
Orlande, FL 32896

 

Synchrony Bank/ JC Penneys
Attn: Bankruptcy

Po Box 956060

Orlando, FL 32896
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

Synchrony Bank/ Old Navy
Attn: Bankruptcy

Po Box 965060

Orlande, FL 32896

Synchrony Bank/Walmart
Attn: Bankruptcy

Po Box 965060

Orlando, Fl 32896

Target

Attn: Bankruptcy

PO Box 9475
Minneapolis, MN 55440

 

 
Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Mohammed Hemal CASE NOw.

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
conceming Related Cases, to the petitioner's best knowledge, information and belief:

(NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-f and E.D.N.Y, LBR 1073-2 if the earlier case
was pending at any time within eight years before the fling of the new petition, and the debtors in such cases: (1) are the same; (ii) are
spouses or ex-spouses; (ili) are affiliates, as defined in 11 U.S.C. § 101@); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general pariners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 1] U.S.C. § 54 I(a).j

M NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

OC) THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1, CASE NO.: JUDGE: _ DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): [Uf closed] Date of closing:__

CURRENT STATUS OF RELATED CASE: a
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING (Y/N): [if closed] Date of closing:

CURRENT STATUS OF RELATED CASE: Oe oe ee
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

3. CASE NO:: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): [if closed] Date of closing:
(OVER)

Software Copyright (c) 1996-2018 Best Case, LLC - www_bestcase.com Best Case Bankruptcy

 
 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

DISCLOSURE OF RELATED CASES (cont'd)
CURRENT STATUS OF RELATED CASE:

(Discharped/awaiting discharge, confirmed, dismissed, etc.)
MANNER IN WHICH CASES ARE RELATED (Refer to NOTE ahove):

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" (REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

NOTE: Pursuantio 11 U.S.C. § 109(p), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be cligibie to be debtors. Such an individual will be required to file a statement in support of bis/her eligibility ta file.

TO BE COMPLETED BY DEBTOR/PETTHONER'S ATTORNEY, AS APPLICABLE:

}am admitted to practice in the Eastern District of New York (Y/N): YY

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner’s allomey, as applicable):

1 certify under penalty of perjury that the within bankruptcy case is not related io any case now pending or pending at any time, except
as indicated elsewhere on this form.

* ™*
¥
la c
David’Alishaev

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner
Alishaev Law Group

{00-15 Queens Blvd

Suite 203

Forest Hills, NY 11375 Signature of Pro Se Joint Debtor/Petitioner
(718) 459-2030 Fax:(718) 865-4245

 

Mailing Address of Debtor/Petitioner
City, State, Zip Code

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result,

USBC-17 Rev.8/1 1/2009

Soflware Copyright (c} 4996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

agate,
 

 

Case 1-19-43102-ess Doc1 Filed 05/21/19 Entered 05/21/19 16:40:29

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

nee x Chapter 7
IN RE: Mohammed Hemal
Case No.:
Debtor(s) STATEMENT PURSUANT TO LOCAL RULE 2017
presen _— x

i, David Alishaev, an attorney admitted to practice in this Court, state:
1. That | am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
above-named debtor(s):

Date\Time Services

Initial interview, analysis of financial
condition, etc.

Preparation and review of
Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankruptcy matters of this type is $ 1,500.00.

Dated: ‘ .
De c

David Alishaev

Attorney for debtor(s)
Alishaev Law Group

100-15 Queens Bivd

Suite 203

Forest Hills, NY 11375

(718) 459-2030 Fax:(718) 865-4245

 

Software Copyrighl (c) 1996-2018 Best Case, LLC - www.bestcase.com Besi Case Bankruptcy
